Citation Nr: 1610441	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure and secondary to diabetes mellitus type II with erectile dysfunction.
 
2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure and secondary to diabetes mellitus type II with erectile dysfunction.
 
3.  Entitlement to service connection for left carpal tunnel syndrome, to include as due to herbicide exposure and secondary to diabetes mellitus type II with erectile dysfunction.
 
4.  Entitlement to service connection for right carpal tunnel syndrome, to include as due to herbicide exposure and secondary to diabetes mellitus type II with erectile dysfunction.
 
5.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as due to herbicide exposure and secondary to diabetes mellitus type II with erectile dysfunction.
 
6.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as due to herbicide exposure and secondary to diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Veteran presented testimony at a hearing before RO personnel.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In his substantive appeal received in January 2012, the Veteran indicated that he did not want to testify at a Board hearing.  However, subsequent copies of VA Form 9 received in May 2012 show requests for a "BVA Hearing at a local VA office."  Therefore, the Board remanded the Veteran's claim in September 2014 for the Veteran to clarify whether he desired a hearing for his claims before a Veterans Law Judge.  VA thereafter contacted the Veteran via telephone, and the Veteran responded that he did not desire a hearing before a Veterans Law Judge.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diagnosed peripheral neuropathy of the right and left upper extremities, right and left carpal tunnel syndrome, and peripheral vascular disease of the right and left lower extremities are related to his military service or are alternatively secondary to his service-connected diabetes mellitus, type II, with erectile dysfunction.  Further, in a statement dated May 2012, the Veteran indicated that these disabilities are also related to herbicide exposure during his period of service in Vietnam.  In this regard, the Board notes that the Veteran's service personnel records verify his service in Vietnam from March 1967 to March 1968; his exposure to herbicides is therefore presumed.  

The Veteran's right and left carpal tunnel syndrome and peripheral vascular disease of the right and left lower extremities are not among the listed diseases for which service connection due to herbicide exposure may be presumed under 38 C.F.R. § 3.309(e).  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's right and left carpal tunnel syndrome and peripheral vascular disease of the right and left lower extremities and his military service, to include herbicide exposure.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether these disabilities are etiologically related to his active military service, to include herbicide exposure.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With regard to the Veteran's peripheral neuropathy of the right and left upper extremities, the Board notes that these disabilities are associated with herbicide exposure for purposes of the presumption of service connection.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e) (2015).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii)  (2015).  With regard to peripheral neuropathy, effective September 6, 2013, VA recently amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Here, the Veteran was last exposed to herbicidal agents in March 1968.  Therefore, he must have experienced symptoms of peripheral neuropathy to a degree of 10 percent or more before March 1969.  Pertinently, a review of the record reveals no symptoms consistent with peripheral neuropathy of the right or left upper extremity until 1998.  Therefore, service connection is not warranted on a presumptive basis.  However, as discussed above, service connection may be awarded on a direct basis pursuant to Combee, supra.  A review of the record reveals that there is no medical opinion addressing whether the Veteran's diagnosed peripheral neuropathy of the right and left upper extremities are related to military service, to include herbicide exposure.  As such, the Board is of the opinion that a VA examination would be probative in ascertaining whether these disabilities are etiologically related to his active military service, to include herbicide exposure.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

With regard to whether the Veteran's peripheral neuropathy of the right and left upper extremities, right and left carpal tunnel syndrome, and peripheral vascular disease of the right and left lower extremities are related to diabetes mellitus, the Veteran was provided a VA examination for the peripheral neuropathy and carpal tunnel syndrome in December 2010 and for the peripheral vascular disease in April 2011.  After examination of the Veteran and consideration of his medical history, the December 2010 VA examiner diagnosed the Veteran with peripheral neuropathy of the right and left upper extremities and right and left carpal tunnel syndrome, and the April 2011 VA examiner diagnosed the Veteran with peripheral vascular disease of the right and left lower extremities.  The examiners then concluded that these disabilities are not caused by or a result of the Veteran's diabetes.  The December 2010 VA examiner's rationale for her conclusion was based on her finding that the Veteran's peripheral neuropathy of the upper extremities and bilateral carpal tunnel syndrome preceded a diagnosis of diabetes.  Moreover, the Veteran's diabetes is under good control and not a recognizable cause of carpal tunnel syndrome.  The April 2011 VA examiner's rationale for her conclusion was based on her finding that the Veteran has a well documented long history of nicotine abuse which is a causative agent in development of peripheral arterial disease per review of medical literature and that the Veteran is still smoking.  Further, the Veteran has substantiated and symptomatic peripheral vascular insufficiency, and he was first diagnosed with diabetes type II in 2005 or 2006.  She also noted that medical literature recognizes diabetes mellitus type II as a risk factor for development of peripheral arterial disease.  Additionally, the Veteran has documented hyperlipidemia under treatment with medication, and that hyperlipidemia is a risk factor for development of peripheral arterial disease per review of medical literature. 

The Board finds that the VA examination reports are inadequate for evaluation purposes.  Specifically, S.H., M.D., who the Veteran has been a patient of since 2006, noted in a May 2012 statement that the Veteran's peripheral neuropathy of the upper extremities, bilateral carpal tunnel syndrome, and peripheral vascular disease of the lower extremities did not precede the diabetes.  He also reported that the Veteran's nicotine usage was mild with long periods of abstinence, and the Veteran stopped smoking in 2005.  As such, Dr. S.H's findings contradict those of the December 2010 VA examiner who determined that the Veteran's peripheral neuropathy of the upper extremities and bilateral carpal tunnel syndrome preceded the diabetes, and also the April 2011 VA examiner who indicated that the Veteran has a long history of nicotine abuse and continued to smoke.  Although the Board finds Dr. S.H.'s conclusion in the May 2012 report that the Veteran's disabilities on appeal are a result of the diabetes inadequate for evaluation purposes based on the absence of a rationale for that conclusion, the Board finds that another medical opinion should be obtained which considers whether the Veteran's disabilities on appeal preceded his diabetes and notes his cessation of smoking in 2005 per the report of Dr. S.H.

The Board additionally notes that the December 2010 and April 2011 VA examiners did not render an opinion as to whether the Veteran's peripheral neuropathy of the right and left upper extremity, right and left carpal tunnel syndrome, and peripheral vascular disease of the right and left lower extremity are aggravated by his diabetes.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's disabilities on appeal are aggravated by his diabetes.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his peripheral neuropathy of the right and left upper extremities, right and left carpal tunnel syndrome, and peripheral vascular disease of the right and left lower extremities. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed peripheral neuropathy of the right and/or left extremity is related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the right and/or left upper extremity is related to his service-connected diabetes mellitus, type II, with erectile dysfunction.

c. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the right and/or left upper extremity is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, type II, with erectile dysfunction.  If the examiner finds that the peripheral neuropathy of the right and/or left upper extremity is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation, if possible.

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed right and/or left carpal tunnel syndrome is related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.

e. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right and/or left carpal tunnel syndrome is related to his service-connected diabetes mellitus, type II, with erectile dysfunction.

f. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's right and/or left carpal tunnel syndrome is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, type II, with erectile dysfunction.  If the examiner finds that the right and/or left carpal tunnel syndrome is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation, if possible.

g. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed peripheral vascular disease of the right and/or left extremity is related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.

h. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's peripheral vascular disease of the right and/or left upper extremity is related to his service-connected diabetes mellitus, type II, with erectile dysfunction.

i. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's peripheral vascular disease of the right and/or left upper extremity is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, type II, with erectile dysfunction.  If the examiner finds that the peripheral vascular disease of the right and/or left upper extremity is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation, if possible.

In rendering the above medical findings, the examiner should consider the May 2012 report by Dr. S.H. indicating that the Veteran's peripheral neuropathy of the right and left upper extremities, right and left carpal tunnel syndrome, and peripheral vascular disease of the right and left lower extremities did not precede the Veteran's diabetes and that the Veteran ceased nicotine usage in 2005.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




